Citation Nr: 0304998	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  01-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left hand and wrist condition, claimed to be due to VA 
medical treatment.

(An additional issue of entitlement to compensation under 38 
U.S.C.A. § 1151 for a bilateral foot condition, claimed to be 
due to VA medical treatment, will be the subject of a later 
Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION


The veteran had active service from August 1954 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision in which the RO 
denied compensation under 38 U.S.C.A. § 1151 for a left hand 
and wrist condition, which the veteran claimed resulted from 
surgery at the Shreveport VA Medical Center (VAMC).  

(The Board notes that an additional issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a bilateral foot 
condition, claimed to be due to VA medical treatment, will be 
the subject of a later Board decision which will be issued 
after the Board completes development of evidence on such 
issue, in accordance with 38 C.F.R. § 19.9.)


FINDINGS OF FACT

The veteran has no additional disability of the left hand and 
left wrist due to VA treatment, let alone due to negligence 
or other VA fault, or by an event not reasonably foreseeable.





CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
left hand and wrist condition have not been met.  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service in the U.S. Army from August 
1954 to August 1956. 

The claims folder shows that effective in 1975 the veteran 
was awarded VA 
non-service-connected pension due to heart disease, and 
records since then indicate treatment for this and many other 
significant non-service-connected ailments.   

The Shreveport VAMC has provided numerous treatment records 
for the veteran.  Although some early treatment records for 
various conditions have not been located, it appears that all 
essential VA treatment records have been obtained with regard 
to the issue of whether the veteran has additional left hand 
and left wrist disability due to VA treatment.  

VA treatment records from the early 1980s and later show 
symptoms of left carpal tunnel syndrom, with a history of 
surgery involving left carpal tunnel release in 1985 or 1986.  
VA treatment records dated from 1998 to October 1999 show 
that the veteran complained of pain and swelling in his left 
wrist, and the assessment was left wrist ganglion.  

An October 1999 VA operation report shows that the veteran 
presented with complaints of a mass in his left wrist, which 
was thought to be a ganglion cyst.  He requested removal of 
the cyst because it was tender and when bumped there was 
severe pain.  After the risks and benefits of removal were 
explained, the consent form was signed.  He then underwent 
excision of the left wrist ganglion cyst.  It was noted that 
the veteran tolerated the procedure well, a sterile dressing 
was placed over the wound, and he was taken to the recovery 
room in stable condition.

A November 1999 VA progress note shows that the veteran was 
seen for follow-up for removal of his wrist sutures and he 
denied any problems.  The site was noted to be healing, there 
was no sign of infection, no discharge and no pain or 
tenderness.  In January 2000 he complained of left hand pain 
that radiated to the left armpit, and claimed it had been 
hurting since his surgery in October.  It was noted he had a 
tender left hand.  The assessment was severe spondylosis, 
multi-levels of the cervical spine.  In March 2000 the 
veteran complained of left wrist and arm pain and numbness.  
He claimed that his left arm swelled every night and the left 
side of his chest hurt at night.  In June 2000 he complained 
of chronic left hand pain.  In July 2000 he complained of 
left wrist pain and swelling with radiation up the left arm.  
Examination of the left hand showed soft tissue swelling and 
pain to palpation.  In August 2000 the assessment was 
recurrence of carpal tunnel syndrome and DeQuervain's 
syndrome.  

Treatment records from the Orthopaedic Clinic of Monroe 
showed that in September 2000 the veteran complained of 
ongoing left wrist pain.  It was noted that he had severe 
osteoarthritis of the left wrist.

In December 2001 the veteran testified at a hearing at the 
RO.  He testified that he had left hand or wrist surgery in 
the past.  He claimed that the VA did not fix his hand, and 
that after the surgeries his hand was crooked, he could not 
use his hand, and he had swelling.  He testified that during 
one surgery they scraped "crud" out of his hand or wrist.  He 
also testified that prior to the surgery he had been having 
pain in his hand but that the surgery did not fix what was to 
be fixed because after the surgery he still had problems.  He 
claimed additional disability due to VA treatment including 
surgery.  He was not receiving any current treatment for his 
left hand, and said he last received treatment about a year 
ago.  



Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for compensation 
under 38 U.S.C.A. § 1151 for a left hand and wrist condition, 
claimed to be due to VA medical treatment.  He has been 
informed of the respective obligations of the VA and him to 
obtain different types of evidence.  Although some early VA 
treatment records for various conditions have not been 
located, it appears that all essential VA treatment records 
have been obtained with regard to the issue addressed in the 
present Board decision.  The Board also notes that there is 
no reasonable possibility that an examination could 
substantiate the veteran's claim; thus a VA examination with 
an opinion is not warranted.  38 C.F.R. § 3.159.  The Board 
is satisfied that the notice and duty to assist provisions of 
the law have been satisfied as to this issue.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
additional disability of the left hand and wrist, which he 
alleges is due to VA treatment including surgery. 

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
was filed after the current version of the law on this 
benefit came into effect, and thus the claim is governed by 
the current version of the law.  VAOPGCPREC 40-97.

More specifically, the current version of the law provides, 
in pertinent part, that compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was:  1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

VA medical records show treatment of the veteran throughout 
the 1980s for left carpal tunnel syndrome, with a history of 
left carpal tunnel release surgery in about 1985 or 1986.  In 
1999 he had a ganglion cyst surgically removed from the left 
wrist.  The medical records show that the VA treatment which 
was given was to ameliorate a pre-existing condition; there 
were no complications attending the surgery or other 
treatment; and in fact there was immedicate improvement in 
the pre-existing condition due to treatment.  The fact that 
some symptoms of the chronic condition remained after 
treatment, or that symptoms of the chronic condition grew 
worse at some date well after treatment, does not indicate 
additional disability attributable to the VA treatment.  
Moreover, some recent symptoms in the left hand and wrist 
area are from conditions which were not involved in the 
treatment in question, such as radiating symptoms from a 
cervical spine disorder.  There is no medical evidence 
showing additional left wrist or left hand disability due to 
VA treatment.  The veteran, as a layman, is not competent to 
provide a medical opinion on this matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Even assuming there were additional left hand and wrist 
disability from VA treatment, there is no suggestion that 
such is due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of fault on 
the part of VA, or an event not reasonably foreseeable.  All 
indications are that VA treatment was in compliance with 
acceptable standards of medical practice, and the result 
following the treatment was as anticipated.  

The Board acknowledges the veteran's complaints of left hand 
and left wrist symptoms, but this may not be traced back to 
the VA treatment or the quality of such treatment.  The 
weight of the credible evidence demonstrates that the veteran 
has no additional disability of the left hand and left wrist 
due to VA treatment, let alone due to negligence or other VA 
fault, or by an event not reasonably foreseeable.  The 
criteria for compensation under 38 U.S.C.A. § 1151 are not 
met as to this claimed condition.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for a left hand and 
wrist condition, claimed to be due to VA medical treatment, 
is denied.


	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

